SUMMERS, Justice
(dissenting).
The majority opinion is in reality predicated upon the narrow finding that there was no contractual intent on the part of the Department of Highways and the contractor, the parties to the agreement, to establish a stipulation pour autrui in plaintiff’s favor.
The pertinent stipulation of the contract reads:
“STATION: 47 + 25; Description: Alter Garage; SIDE of C/L: Rt.: SIZE 58 feet; ITEM 5-28-1 AMOUNT: $2,000.00”
The agreement between the Department and the contractor, in explanation of the foregoing stipulation, contained the following footnote:
*808“To be altered as indicated on the plans and as directed by the engineer. Any new material required shall be furnished by the contractor and the cost of same shall be included in the respective unit prices bid under Item 5-28-1, as no additional payment will be made therefor.”
Furthermore, a reference to a survey plat (Exhibit D-10), which is part of the plans and specifications of the project, which, in turn, are a part of the agreement, shows Mrs. Cox’s property in detail, with the buildings located thereon and the following certificate of the surveyor in bold lettering:
“STATE OF LOUISIANA — DEPARTMENT OF HIGHWAYS MAP SHOWING PROPERTY OF MRS. TALITA B. COX LOCATED IN SQUARE 106, BEING THE EAST HALF OF LOTS 8 & 9 OF THE SOUTHWEST CORNER OF THE INTERSECTION OF CHARITY ST. & GERTRUDE AVE.”
The plans for the project (Exhibit P-lB) further show the layout of the Cox property at station 47 + 25 and contain this notation: “Cut off 10' on front of garage & add to rear.”
All of the facts which I have recited are an integral part of the stipulation, which cannot be confined to the language quoted by the majority.
Hence what the stipulation quoted by the majority means, as I understand from the circumstances and the evidence, is this: “At Mrs. Cox’s property (STATION: 47 +25) : the following is a description of the work to be done (Description) : Alter the- garage located on the right side of the center line of the highway project by cutting.off ten. feet from the front and adding ten feet to the rear (Alter garage; SIDE of C/L: Rt;) ; the size of the building to be altered is 58 feet fronting on the highway (SIZE 58 feet). The estimated cost of the alteration is $2,000.00 which the Department of Highways agrees to pay. (ITEM 5-28-1 AMOUNT: $2,000.00).”
If the requirement that Mrs. Cox’s garage be altered at an approximate cost of $2,000.-00 does not evidence an intention on the part of the Highway Department to confer an advantage upon her, I am at a loss to understand what was intended thereby.
The alteration of Mrs. Cox’s garage was surely an advantage to someone; it was not to bring about a highway improvement, as it relates solely to the improvement of private property belonging to Mrs. Cox. *810This was not an advantage to the Highway-Department, except insofar as it was an effort to fulfill the Department’s obligation resulting from its agreement with Mrs. Cox. Nor was it an advantage to the contractor. Of course, ordinarily the contractor would consider it beneficial in a business sense to obtain this additional work, but it would be absurd to argue that the intention of the Department in requiring this alteration was to benefit the •contractor.1 The only reasonable conclusion to reach from the facts, therefore, is that the real advantage to result from the alteration of the garage was to a third party, Mrs. Cox. I conceive it quite impossible to conclude otherwise.
If I view these facts properly the language of the stipulation can only evidence an intention to alter Mrs. Cox’s garage and this is evidence of an intention to stipulate an advantage in her favor as contemplated by Article 1890 of the LSA-Civil Code.
The form of a stipulation pour autrui is not sacramental. The question is “what was the intention of the parties, and that intention must be gathered, just as in the •case of any other contract, from reading the contract, as a whole, in the light of the circumstances under which it was entered into.” Allen & Currey Mfg. Co. v. Shreveport Waterworks Co., 113 La. 1091, 37 So. 980, 68 L.R.A. 650 (1905). See footnote 1 of majority opinion.
I respectfully dissent.

. As I understand the facts, when the contractor realized that he could not profitably alter the garage for the $2,000.00 stipulated and comply with the promise which had been made to Mrs. Cox by the department, he sought to get her to agree to minimize her requirements and, when she would not agree to this, he sought to get her to accept the $2,000.00 in cash and when she steadfastly refused to accept any but the agreed’upon alteration, the contractor defaulted in his obligation.